Order filed March 22, 2012
 
                                                                       In The           
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00353-CV 
                                                    __________
 
               IN THE
INTEREST OF A.J.J. AND M.N.J., CHILDREN

 
                                   On
Appeal from the 106th District Court
                                                            Gaines
County, Texas
                                                Trial Court
Cause No. 11-04-16213
 

 
                                                                     O
R D E R
 
            This
is an appeal from an order awarding joint managing conservatorship of A.J.J.
and M.N.J. to their father and their maternal grandmother.  The father,
appellant, has filed in this court an unopposed motion to abate the appeal
until the trial court files findings of fact and conclusions of law in
accordance with Tex. R. Civ. P.
296 and 297.  Counsel for appellant states in the motion that she has conferred
with counsel for appellee and that counsel for appellee “is unopposed” to
abating this appeal.  Consequently, we grant appellant’s unopposed motion,
abate the appeal, and remand the cause to the trial court for the entry of
findings of fact and conclusions of law.  
            The
trial court is directed to enter written findings of fact and conclusions of
law, and the trial court clerk is instructed to file in this court a
supplemental clerk’s record containing such findings and conclusions on or
before April 11, 2012.  
 
March 22, 2012                                                                                   PER
CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and
Kalenak, J.